       Case 4:17-cv-03440-DMR Document 98 Filed 04/15/20 Page 1 of 2




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     David Eiseman (Bar No. 114758)
 2   davideiseman@quinnemanuel.com
   50 California Street, 22nd Floor
 3 San Francisco, California 94111
   Telephone:     (415) 875-6600
 4 Facsimile:     (415) 875-6700

 5 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Ryan S. Goldstein (Bar No. 208444)
 6   ryangoldstein@quinnemanuel.com
   865 S. Figueroa St., Floor 10
 7 Los Angeles, California 90017
   Telephone:     (213) 443-3000
 8 Facsimile:     (213) 443-3100

 9 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Jared W. Newton (admitted pro hac vice)
10   jarednewton@quinnemanuel.com
     K. Kevin Chu (admitted pro hac vice)
11   kevinchu@quinnemanuel.com
   1300 I Street, NW, Suite 900
12 Washington, D.C. 20005
   Telephone:     (202) 538-8000
13 Facsimile:     (202) 538-8100

14 MINAMINO LAW OFFICE, PLLC
     Koichiro Minamino (admitted pro hac vice)
15   mick@minaminolaw.com
   1300 I Street, NW
16 Washington, D.C. 20005
   Telephone:     (202) 777-3638
17
   Attorneys for Defendants
18 HAMAMATSU CORPORATION,
   HAMAMATSU PHOTONICS K.K., and
19 PHOTONICS MANAGEMENT CORP.

20
                                 UNITED STATES DISTRICT COURT
21                             NORTHERN DISTRICT OF CALIFORNIA
22 SEMICAPS PTE LTD.,                            CASE NO. 17-cv-03440-DMR

23                Plaintiff,                     DECLARATION OF K. KEVIN CHU
                                                 IN SUPPORT OF DEFENDANTS’
24         vs.                                   REVISED UNOPPOSED MOTION FOR
                                                 ISSUANCE OF LETTER OF REQUEST
25 HAMAMATSU CORPORATION, et al.,                FOR INTERNATIONAL JUDICIAL
                                                 ASSISTANCE TO DEPOSE AND
26                Defendants.                    REQUEST DOCUMENTS FROM IPFA
27

28
                                                                  Case No. 17-cv-03440-DMR
           DECLARATION OF K. KEVIN CHU ISO DEFENDANTS’ UNOPPOSED MOTION FOR ISSUANCE OF
                                LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
        Case 4:17-cv-03440-DMR Document 98 Filed 04/15/20 Page 2 of 2




 1          I, K. Kevin Chu, hereby declare and state as follows:

 2          1.      I am an attorney with Quinn Emanuel Urquhart & Sullivan, LLP, counsel for

 3 Defendants Hamamatsu Corporation, Hamamatsu Photonics K.K., and Photonics Management Corp.

 4 (collectively, “Defendants”).

 5          2.      I am duly licensed to practice law in the District of Columbia and the State of Virginia

 6 and am admitted pro hac vice before this Court.

 7          3.      I have personal knowledge of the facts set forth in this declaration, and if called as a

 8 witness, I would testify competently to those facts.

 9          4.      Attached hereto as Exhibit 1 is a true and correct copy of the Letter of Request for

10 International Judicial Assistance pursuant to the Hague Convention of 18 March 1970 on the Taking

11 of Evidence Abroad in Civil or Commercial Matters (“Letter of Request”), that Defendants

12 respectfully ask the Court to sign and issue, such that Defendants may request the deposition and

13 documents of the Singapore-based International Symposium on the Physical and Failure Analysis of

14 Integrated Circuits (“IPFA”).

15          5.      Counsel for Plaintiff SEMICAPS Pte Ltd. has confirmed that Plaintiff does not oppose

16 this request for issuance of a Letter of Request for International Judicial Assistance.

17

18          I declare under penalty of perjury under the laws of the United States of America that the

19 above is true and correct and that this Declaration was executed on April 15, 2020 in Washington,

20
     D.C.
21

22 Dated: April 15, 2020                             /s/ K. Kevin Chu
                                                     K. Kevin Chu
23

24

25

26

27

28
                                               -1-                 Case No. 17-cv-03440-DMR
            DECLARATION OF K. KEVIN CHU ISO DEFENDANTS’ UNOPPOSED MOTION FOR ISSUANCE OF
                                 LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
